Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                         Nos. 15-CV-0692 & 15-CV-1043

                          JOHN W. BOYD, JR., APPELLANT,

                                        V.

             KILPATRICK TOWNSEND & STOCKTON, et al., APPELLEES.

                         Appeals from the Superior Court
                           of the District of Columbia
                                 (CAB-2782-14)

                     (Hon. Herbert B. Dixon, Jr., Trial Judge)

(Argued January 24, 2017                                   Decided July 20, 2017)

      Keith Lively, for appellant.

     Charles Davant IV, with John K. Villa, and Roy S. Awabdeh, Williams &
Connolly LLP, for appellee Kilpatrick Townsend & Stockton, LLP.

      Alan L. Balaran for appellee Dennis M. Gingold.

      Before THOMPSON and MCLEESE, Associate Judges, and BELSON, Senior
Judge.

      Opinion for the court by Senior Judge BELSON.

       Opinion by Associate Judge MCLEESE, concurring in part, and dissenting in
part, at page 24.
                                           2

      BELSON, Senior Judge: Appellant John W. Boyd, Jr., seeks reversal of trial

court orders granting motions to dismiss brought under Superior Court Rule 12

(b)(6) by appellees Kilpatrick Townsend & Stockton, LLP (Kilpatrick Townsend)

and Dennis M. Gingold (Gingold). Appellant argues that the trial court erred by

(1) dismissing his claims for unjust enrichment against both appellees as time-

barred; (2) dismissing his claim for quantum meruit (breach of an implied-in-fact

contract)1 against Gingold as time-barred; and (3) determining that appellant had

failed to state facts sufficient to establish a claim for breach of an implied-in-fact

contract against Kilpatrick Townsend.



      In concluding that appellant‟s unjust enrichment claims against both

appellees and his breach of an implied-in-fact contract claim against Gingold were

time-barred, the trial court applied the “last rendition of services” test, which posits

that a claim accrues upon a plaintiff‟s last rendition of services to a defendant. On


      1
         In contrast to the trial court, we discuss quantum meruit and breach of an
implied-in-fact contract together as breach of an implied-in-fact contract because
the factual allegations of the complaint set forth a claim of breach of an implied-in-
fact contract. See New Econ. Capital, LLC v. New Mkts. Capital Grp., 881 A.2d
1087, 1095 (D.C. 2005) (“Quantum meruit may refer to an implied contractual or a
quasi-contractual duty requiring compensation for services rendered.”) (emphasis
added) (quoting Fred Ezra Co. v. Pedas, 682 A.2d 173, 176 (D.C. 1996)) (internal
quotation marks omitted).
                                         3

appeal, appellant argues that the trial court should not have applied this test, and

asserts that the statute of limitations did not begin to run on his claims until the

benefit of his services was conferred upon appellees, which, he argues, took place

when appellees were awarded attorneys‟ fees in the underlying case. Under this

theory, the aforementioned claims would not be barred by the three-year statutes of

limitations for unjust enrichment and breach of an implied-in-fact contract.



      We (1) affirm the trial court‟s dismissal of appellant‟s claim for breach of an

implied-in-fact contract against Gingold as time-barred; (2) affirm the trial court‟s

determination that appellant failed to state a claim for breach of an implied-in-fact

contract against Kilpatrick Townsend; (3) vacate the trial court‟s dismissal of

appellant‟s claims for unjust enrichment against both appellees as time-barred; and

(4) remand for further proceedings consistent with this opinion.



                                         I.



      We summarize the facts as they are stated in appellant‟s complaint.

Appellees Kilpatrick Townsend, an international law firm, and Gingold, a sole
                                         4

practitioner, represented the Native American plaintiffs in Cobell v. Salazar,2 a

class action lawsuit against the United States Department of the Interior for

mismanagement of trust funds. In December 2009, the Cobell plaintiffs and the

plaintiffs in a separate class action lawsuit against the United States Department of

Agriculture concerning past discrimination against black farmers, Pigford v.

Vilsack,3 reached a joint settlement agreement with the Government. Appellant,

who was then President of the National Black Farmers Association, became

involved in Pigford by lobbying for minority farmers who had missed an earlier

filing deadline to be compensated under a consent decree.4 A second lawsuit was

filed on behalf of these late-filers, and through the efforts of appellant and many

others, was eventually combined with the other Cobell and Pigford litigants into a




      2
        No. 1:96-cv-01285-TFH (D.D.C., filed June 10, 1996) (“In re Indian Trust
Fund Litigation”).
      3
        No. 08-mc-0511-PLF (D.D.C., filed Aug. 8, 2008) (“In re Black Farmers
Discrimination Litigation”).
      4
        On April 14, 1999, the class members in Pigford reached an agreement on
the terms of a consent decree with the Government. “Approximately 65,000
individuals” missed the filing deadline to be compensated under the consent
decree, giving rise to the second lawsuit. Both the farmers who met the filing
deadline and the late-filers were eventually compensated pursuant to the same
congressional appropriation bill that compensated the Cobell class members.
                                           5

joint settlement agreement. The settlement agreement compensating the Cobell

and Pigford plaintiffs required funding by a congressional appropriation.



      On March 5, 2010, John Loving, a government relations advisor at

Kilpatrick Townsend, contacted appellant and requested his assistance in lobbying

for the passage of the Claims Resolution Act (CRA), the funding bill for the Cobell

and Pigford plaintiffs.     Mr. Loving “asked [appellant] to use his extensive

contacts . . . to drum up the necessary support for the . . . legislation.” Appellant

and Mr. Loving did not discuss appellant‟s fees or any specific tasks to be

performed. Appellant also spoke with Geoffrey Rempel, an accountant the Cobell

plaintiffs hired, in order to coordinate lobbying efforts.



      Soon thereafter, on June 1, 2010, appellant met Messrs. Rempel and Gingold

for lunch at the Laughing Man Tavern, a pub in the District of Columbia.

Appellant‟s complaint states that:



                   [During that lunch at the Laughing Man Tavern,
             appellant] specifically told both Defendant Gingold and
             Mr. Rempel that he expected to be paid for this efforts to
             secure funding for the Cobell settlement. In response,
             Defendant Gingold encouraged [appellant] to continue
             working with and for Defendants. Defendant Gingold
             never indicated to [appellant] at any time at the
                                         6

             restaurant, or at any subsequent time thereafter, that
             [appellant] would not be compensated for his efforts. . . .
             Every time [appellant] raised issues of compensation or
             the amount of such compensation, Defendant Gingold
             always indicated to him that compensation should not
             concern him — clearly indicating to [appellant] that
             payment would be forthcoming. Indeed, according to
             Defendant Gingold, the issue of payment was not
             whether [appellant] would be compensated, but when
             Eloise Cobell would focus on the amount of
             compensation for him. (emphasis omitted).



      After the lunch meeting, appellant continued to lobby for passage of the

CRA, which President Obama signed into law on December 8, 2010.                The

complaint alleged no further communications between appellant and appellees

after the bill was signed.5


                                         II.




      After appellant learned that the Pigford litigation team did not plan to pay

him for the services he allegedly rendered for them concerning the CRA‟s passage,

he filed a lawsuit against them on November 21, 2012, in the United States District


      5
      Appellant does not allege that he performed any work for appellees after
December 8, 2010.
                                           7

Court for the District of Columbia.6       On August 2, 2013, the District Court

dismissed appellant‟s lawsuit, having concluded that his allegations of breach of an

implied-in-fact contract and quantum meruit failed to state a cause of action, as

they consisted largely of “naked allegations of verbal promises”7 and conclusory

statements “devoid of factual details.”8



      On May 6, 2014, well after the District Court had dismissed his complaint

against the Pigford counsel, appellant filed his complaint against appellees in the

Superior Court of the District of Columbia. Subsequently, appellees filed motions

to dismiss for failure to state a claim upon which relief could be granted under

Super. Ct. Civ. R. 12 (b)(6). The trial court granted those motions in separate

orders on June 11, 2015.




      6
         See Complaint, Boyd v. Farrin, 958 F. Supp. 2d 232 (D.D.C. 2013) (Civ.
Case No. 12-01893 (RJL)). Appellant‟s lawsuit against the Pigford litigation team
“br[ought] three claims: breach of fiduciary duty, quantum meruit, and breach of
contract.” Boyd v. Farrin, 958 F. Supp. 2d 232, 235 (D.D.C. 2013).
      7
          Id. at 240.
      8
         Id. at 241. The District Court also dismissed Boyd‟s claim of breach of
fiduciary duty. Id. at 240.
                                         8

      Regarding Gingold‟s motion to dismiss, the trial court determined that,

assuming appellant‟s allegations were true, he had sufficiently pled claims for

unjust enrichment and breach of an implied-in-fact contract. However, the trial

court determined that appellant‟s claims against Gingold were time-barred under

the “last rendition of services” test because appellant‟s work for Gingold had

ended, at the latest, on December 8, 2010, when President Obama signed the CRA

into law. The trial court noted that appellant had not “delivered a bill to the

defendants during the time period he lobbied for the passage of the CRA” or

“within a reasonable time after his services ended.” Indeed, the court observed,

appellant did not demand payment from appellees until April 28, 2014, when his

attorney sent a letter demanding payment accompanied by a draft copy of the

complaint that was filed in the Superior Court several days later. The court

rejected appellant‟s argument that his claims accrued when appellees received the

“benefit of his services” on the date they were awarded attorneys‟ fees on July 27,

2011.9


      9
          Throughout his complaint, appellant alleged that had he rendered his
services to benefit both the Cobell class members and appellees. He argued that
the benefit of his services was conferred to appellees when they were awarded
attorneys‟ fees on July 27, 2011. Although appellant did not specifically mention
July 27, 2011, in any of the counts in his complaint, he repeatedly referred to the
“benefit” of his services as being that appellees were awarded attorneys‟ fees. He
                                                                   (continued . . .)
                                           9

      Regarding Kilpatrick Townsend‟s motion to dismiss, the trial court

concluded that appellant had presented, as he had regarding Gingold, sufficient

facts to state a claim for unjust enrichment against it; however, unlike appellant‟s

claim against Gingold, had not done so for breach of an implied-in-fact contract

because appellant had failed to adequately allege that Gingold or anyone else had

acted as an authorized representative of Kilpatrick Townsend with the authority to

bind it to an agreement. As with Gingold, the trial court concluded that appellant‟s

claim for unjust enrichment against Kilpatrick Townsend was time-barred under

the “last rendition of services” test. Appellant filed a timely notice of appeal.



                                         III.



      We address three questions: (1) whether the trial court erred in dismissing

appellant‟s unjust enrichment claims against both appellees as time-barred; (2)

whether the trial court erred in dismissing appellant‟s claim against Gingold for

breach of an implied-in-fact contract as time-barred; and (3) whether the trial court

___________________________
(. . . continued)
did not specifically allege in any of his counts, however, that appellees had
promised him that he would be paid for his services when they were awarded
attorneys‟ fees.
                                         10

erred in dismissing appellant‟s claim against Kilpatrick Townsend for breach of an

implied-in-fact contract, largely on the basis that, contrary to appellant‟s

allegations, appellees did not maintain an agency relationship with one another

while working together on Cobell that provided Gingold with the authority to bind

Kilpatrick Townsend to an agreement with appellant.



      We review a dismissal under Super. Ct. Civ. R. 12 (b)(6) de novo. Poola v.

Howard Univ., 147 A.3d 267, 276 (D.C. 2016). “Like the trial court, this court

accepts all of the allegations in the complaint as true, and must construe all facts

and inferences in favor of the plaintiff.” Murray v. Wells Fargo Home Mortg., 953
A.2d 308, 316 (D.C. 2008). We “[do] not consider matters outside the pleadings

unless [we] treat[] the motion as one for summary judgment.” Equal Rights Ctr. v.

Props. Int’l, 110 A.3d 599, 603 (D.C. 2015) (citing Grimes v. District of Columbia,

89 A.3d 107, 111 (D.C. 2014)). “[A] complaint must plead „enough facts to state a

claim to relief that is plausible on its face‟” such that the court may infer “„that

[the] defendant[s are] liable for the misconduct alleged.‟” Poola, 147 A.3d at 276

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Comer v. Wells

Fargo Bank, N.A., 108 A.3d 364, 371 (D.C. 2015)). We review de novo a question

concerning the “„expiration of the statute of limitations,‟” which “„is a question of

law.‟” Daniels v. Potomac Elec. Power Co., 100 A.3d 139, 143 (D.C. 2014)
                                         11

(quoting Bailey v. Greenberg, 516 A.2d 934, 940 (D.C. 1986)). While “the accrual

of a cause of action is a question of law,” the accrual date is “a question of fact.”

Brin v. S.E.W. Inv’rs, 902 A.2d 784, 800 (D.C. 2006) (citation omitted). We will

not disturb a trial court‟s factual findings “unless they are clearly erroneous.”

Crescent Props. v. Inabinet, 897 A.2d 782, 790 (D.C. 2006) (citation omitted).



                                         IV.



      We turn first to determining whether the trial court erred in holding that

appellant‟s claims for unjust enrichment were time-barred and, if so, when these

claims actually accrued. This court reviews de novo the trial court‟s conclusion

regarding whether an unjust enrichment has occurred. Marsden v. District of

Columbia, 142 A.3d 525, 526 (D.C. 2016) (citing Kramer Assocs., Inc. v. Ikam,

Ltd., 888 A.2d 247, 254 (D.C. 2005)). An unjust enrichment occurs when “„(1) the

plaintiff conferred a benefit on the defendant; (2) the defendant retains the benefit;

and (3) under the circumstances, the defendant‟s retention of the benefit [without

paying] is unjust.‟” Peart v. District of Columbia Hous. Auth., 972 A.2d 810, 813

(D.C. 2009) (quoting News World Commc’ns, Inc. v. Thompsen, 878 A.2d 1218,

1222 (D.C. 2005)). While the benefit related to an unjust enrichment is “usually

money,” that rule is not absolute, and thus it is possible that appellees received the
                                         12

benefit of appellant‟s work in another form. See Jordan Keys & Jessamy, LLP v.

St. Paul Fire and Marine Ins. Co., 870 A.2d 58, 63 (D.C. 2005).10 The limitations

period for an unjust enrichment claim begins to run “when the . . . last service has

been rendered and compensation has been wrongfully withheld.” News World

Commc’ns, Inc., 878 A.2d at 1219 (emphasis added); id. at 1223 (citing Baer v.

Chase in support of application of the last rendition of services test). Cf. Baer v.

Chase, 392 F.3d 609, 622-23 (3d Cir. 2004). See generally Zic v. Ital. Gov’t

Travel Office, 149 F. Supp. 2d 473 (N.D. Ill. 2001) (applying the last rendition of

services test).



      In News World Communications, we expressly did not reach the question of

when the statute of limitations for the plaintiff‟s unjust enrichment claim would

have begun to run if she had rendered her last service to the defendant but had not

       10
            While the benefit in an unjust enrichment is “„usually money,‟” see
Falconi-Sachs v. LPF Senate Square, LLC, 142 A.3d 550, 556 (D.C. 2016)
(quoting Jordan Keys & Jessamy, LLP, 870 A.2d at 63), nothing in our case law
restricts the benefit of an unjust enrichment to being only money. For instance, we
have observed that a property interest can be considered the benefit stemming from
an unjust enrichment, see Gray v. Gray, 412 A.2d 1208, 1210 (D.C. 1980)
(observing that an individual can be unjustly enriched, for instance, from
“hold[ing] title to property”). Here, in addition to achieving a significant victory
for their clients when the CRA was signed into law, the appellees arguably also
gained a reputational benefit by being the attorneys of record in such a high-profile
case that resulted in the passage of a historic bill.
                                         13

demanded and subsequently been refused payment. Id. at 1225 n.7. There, a

representative of the defendant newspaper explicitly told the plaintiff on April 4,

1995, that she would not be paid for her ideas pertaining to a weekly newspaper

supplement; however, she did not file suit until July 22, 1998. Id. at 1220. We

concluded that the statute of limitations for her unjust enrichment claim

commenced when her “last service ha[d] been rendered and compensation ha[d]

been wrongfully withheld.” Id. at 1219. However, in this case, appellant did not

send appellees an invoice during the time he rendered services for them or in the

40 months that elapsed after President Obama signed the CRA into law but before

he filed his lawsuit. Thus, assuming that appellant is entitled to compensation, the

question remains of when the withholding of that compensation became unjust.



      We note, but need not pass upon, appellant‟s argument that July 27, 2011,

the date on which appellees were awarded attorneys‟ fees, was the date his unjust

enrichment claim accrued.11


      11
           That issue can be folded into the larger fact-bound question of when any
enrichment of appellees became unjust, and presented to the jury. We observe that
this argument was not properly raised in opposition to appellees‟ motions to
dismiss because appellant‟s complaint did not specifically allege that either (or
both) of appellees promised him he would be paid only after they were awarded
their attorneys‟ fees. Cf. Dolan v. McQuaide, No. 1060, 2016 WL 7235627, at *3-
                                                                    (continued . . .)
                                         14


      There remains the question of what was a “reasonable amount” of time by

which appellant should have regarded the fact that appellees did not pay him for

his services to be a rejection of any such claim, and the related question of whether

or when such a failure ripened into unjust enrichment claim of appellees. These

questions are complicated by appellant‟s failure to make any express demand for

payment until he sent appellees a draft copy of his complaint in April 2014. They

are fact-bound questions that the trial court upon remand must resolve in the




___________________________
(. . . continued)
4 (Md. Ct. Spec. App. Dec. 14, 2016) (rejecting plaintiff‟s argument that an unjust
enrichment claim accrued once a jointly owned business became profitable). In his
complaint, appellant does not explicitly state the time that he expected to be paid;
instead, he merely refers to a vague conversation in which Gingold told him that
the Cobell litigation team would turn to the issue of his compensation once the
named plaintiff in Cobell decided the amount to which she believed he was
entitled. Appellant‟s alleged work for appellees involved his lobbying for passage
of an appropriation bill to fund a settlement agreement entered into by appellees‟
clients; it was not alleged that at any time his efforts were focused on aiding
appellees in obtaining their attorneys‟ fees. It can be argued that any attorneys‟
fees that appellees received were a collateral benefit resulting from appellant‟s
work, not its goal. Appellant‟s central argument is that he conferred a benefit on
appellees because his lobbying helped secure passage of the CRA, which was an
objective appellees sought for their clients. That suggests that appellees were
“enriched” on the day the CRA was signed into law. These are some of the matters
to be considered by the fact-finder in connection with appellant‟s claim of unjust
enrichment.
                                          15

manner we describe below.12 See Vila v. Inter-Am. Inv. Corp., 570 F.3d 274, 283-

85 (D.C. Cir. 2009); George Wash. Univ. v. District of Columbia, 563 A.2d 759,

761 (D.C. 1989) (where necessary to enable meaningful appellate review, court of

appeals will remand to the trial court for further proceedings when additional

findings of fact are needed to resolve a controversy).



      Accordingly, we vacate the trial court‟s grant of appellees‟ motions to

dismiss appellant‟s claims for unjust enrichment and remand for further

proceedings consistent with this opinion. At an appropriate point during those

proceedings, and unless other developments arise that obviate the need to do so,

the trial court shall have the jury make findings of fact as to the time after appellant

last rendered services by which he should reasonably be deemed to have demanded

payment for his services, plus the reasonable time thereafter within which

appellees should have responded to said demand, and thus determine when

appellant‟s cause of action for unjust enrichment accrued. The trial court can then

determine whether appellant filed his complaint within the applicable limitations

period for unjust enrichment claims. See D.C. Code § 12-301 (8) (2012 Repl.);

      12
          On remand, the trial judge may wish to bifurcate the jury‟s consideration
of the statute of limitations question from its consideration of the merits (if the
merits are reached), and have the jury consider these issues separately.
                                        16

Boyd v. Kilpatrick Townsend & Stockton, LLP, 79 F. Supp. 3d 153, 158 n.3

(D.D.C. 2015) (three-year statute of limitations for unjust enrichment claims in the

District of Columbia). If the underlying facts are shown in further proceedings to

have been different from those appellant alleged in his complaint, the trial court

will have to make reasonable adjustments to the foregoing way of proceeding

consistent with this opinion.



      This holding is consistent with News World Communications. In that case,

we concluded that an unjust enrichment claim accrues “when the plaintiff‟s last

service has been rendered and compensation has been wrongfully withheld.” News

World Commc’ns, 878 A.2d at 1219.             The fact pattern in News World

Communications contained both a date on which the plaintiff last rendered her

services and a subsequent date on which the defendant refused to pay the plaintiff

for her work. Thus, it was appropriate to conclude that under those facts the

defendant newspaper‟s enrichment became unjust and a cause of action accrued

when it refused to pay the plaintiff. Here, in contrast, there was no demand for

payment and subsequent refusal to pay, and appellees‟ enrichment might not be

found to have become unjust on the day the CRA was signed into law, not only

because appellees may have had a reasonable time to respond before the

enrichment became unjust, but also because appellant‟s complaint alleges that he
                                        17

still had an expectation on that date that he would be paid sometime later when the

named plaintiff in the underlying action decided the amount to compensate him.



                                        V.



      Next, we address the dismissal of appellant‟s claim for breach of an implied-

in-fact contract against Gingold. We have held that

            „An implied-in-fact contract is a true contract, containing
            all necessary elements of a binding agreement; it differs
            from other contracts only in that it has not been
            committed to writing or stated orally in express terms,
            but rather is inferred from the conduct of the parties in
            the milieu in which they dealt.‟

Jordan Keys & Jessamy, 870 A.2d at 62 (quoting Vereen v. Clayborne, 623 A.2d
1190, 1193 (D.C. 1993)).       There is an implied-in-fact contract when:        (1)

“„valuable services [were] rendered,‟” “„(2) for the person sought to be charged,‟”

“„(3) which services were accepted by the person sought to be charged, used and

enjoyed by him or her,‟” and “„(4) under such circumstances as reasonably notified

the person sought to be charged that the [person rendering the services] expected to

be paid by him or her.‟” Id. (second alteration in original) (quoting Vereen, 623
A.2d at 1193).
                                        18

      Assuming appellant had a colorable claim against Gingold for breach of an

implied-in-fact contract, it accrued on December 8, 2010, the day the CRA was

signed into law, because his work for appellees was to aid in securing the bill‟s

passage and, on that date, he could have demanded payment.13 Unlike a claim for

unjust enrichment, this claim accrued on December 8, 2010, and appellant was

entitled under the contract to be paid on that date. He does not allege that he

performed any work for appellees after that date. See Cunningham & Assocs. v.

Dugan, 909 A.2d 1001, 1002 (D.C. 1996) (“It is a long-established principle of law

that fees for services rendered, in the absence of an agreement to the contrary, are

due and payable at the time performance is completed or of breach by one of the

parties.”) (emphasis added); Sears, Roebuck & Co. v. Goudie, 290 A.2d 826, 830

(D.C.), cert. denied, 409 U.S. 1049 (1972).



      Although we recognize that appellant may argue in connection with his

claim of unjust enrichment that appellees‟ enrichment did not become unjust until

the U.S. District Court awarded them attorneys‟ fees on July 27, 2011, one who

claims a simple breach of contract need not show that the enrichment is not unjust.

      13
          See, e.g., Pardue v. Ctr. City Consortium Schs. of Archdiocese of Wash.,
Inc., 875 A.2d 669, 679 (D.C. 2005) (payment can be demanded at the time a
contract is completed).
                                         19

In this connection, we note that in appellant‟s complaint, he made no specific

allegation that appellees promised to pay him once they received their attorneys‟

fees, but instead alleged only that Gingold said that they would address the issue

once the named plaintiff decided the appropriate amount to pay appellant.

Appellant could have made a claim for the services he had rendered on the day the

CRA was signed into law.14 However, he did not file his complaint until May

2014, some 41 months later. Thus, we conclude that the trial court did not err in

the way that it applied the “last rendition of services” test to appellant‟s claim for

breach of an implied-in-fact contract against Gingold, and affirm the dismissal of

this claim as time-barred. See Dolan, 2016 WL 7235627, at *3-4; Rohter v.

Passarella, 617 N.E.2d 46, 52 (Ill. App. Ct. 1993) (statute of limitations began to

run as soon as plaintiff could have invoiced defendants and then sought relief in

court).




      14
          Application of the “discovery rule,” which appellant argues for in his
brief, would not be appropriate, because nothing in appellant‟s complaint suggests
that the alleged injury here was latent or that it required due diligence on
appellant‟s part to discover it. Under the “discovery” rule, a “cause of action
accrues „when the plaintiff[s] know[] or through the exercise of due diligence
should have known of the injury.‟” Ehrenhaft v. Malcolm Price, Inc., 483 A.2d
1192, 1201 (D.C. 1984) (quoting Burns v. Bell, 409 A.2d 614, 617 (D.C. 1979)).
                                        20


                                        VI.



      Next, we address appellant‟s argument that the trial court erred in dismissing

his claim for breach of an implied-in-fact contract against Kilpatrick Townsend on

the basis that he had failed to allege adequately that Gingold or anyone else had

acted as Kilpatrick Townsend‟s authorized agent to bind it to an agreement with

appellant. Appellant relies principally on appellees‟ alleged actions as co-counsel

in representing the Cobell plaintiffs in the underlying litigation against the

Department of the Interior, an important part of which consisted of the allegation

that Gingold had a lunch meeting with appellant in which Gingold, allegedly acting

as both Kilpatrick Townsend‟s co-counsel and agent, urged appellant to assist the

Cobell litigation team in achieving its goals.     If Gingold had possessed the

authority to act as Kilpatrick Townsend‟s agent, that would arguably have made

Kilpatrick Townsend a party to the contract implied-in-fact. Appellant argues that

Gingold, as “the actual and apparent agent of Kilpatrick [Townsend],” was

authorized to act on behalf of Kilpatrick Townsend, and thus he bound both of

them to the agreement to pay appellant for his lobbying services. For several

reasons, this argument fails.
                                          21

      First, appellees did not enter into an agency relationship merely by acting as

co-counsel in Cobell. Despite the facts that appellees worked together on the case

and Kilpatrick Townsend allowed Gingold to use some of its office space during

the course of the litigation, appellees acted in the service of their clients, not of

each other. See Henderson v. Charles E. Smith Mgmt., Inc., 567 A.2d 59, 62 (D.C.

1989) (agency relationship exists where “„one person authorizes another to act on

his [or her] behalf subject to his [or her] control, and the other consents to do so.‟”)

(alterations in original) (quoting Smith v. Jenkins, 452 A.2d 333, 335 (D.C. 1982)

(citing Rose v. Silver, 394 A.2d 1368, 1371 (D.C. 1978)). Appellant does not

provide any legal authority suggesting that co-counsel for a party on a case

invariably enters into an agency relationship, and his conclusory allegations offer

no plausible reason why attorneys from separate firms or practices who work

together to represent a party in a single case should be considered as agents of one

another. See Railan v. Katyal, 766 A.2d 998, 1011 (D.C. 2001) (party asserting the

existence of an agency relationship must offer evidence showing that the purported

principal exercised control over the supposed agent). As evidence that appellees

maintained an agency relationship, appellant points out that “(1) [d]efendant

Gingold worked with [d]efendant Kilpatrick [Townsend] in managing and

litigating the Cobell matter, (2) [d]efendant Kilpatrick [Townsend] provided

Defendant Gingold an office to work from, and (3) both defendants
                                         22

„micromanaged‟ the plaintiff‟s lobbying efforts.” These facts do not establish that

appellees were in an agency relationship — rather, such facts are some of the

hallmarks of a standard relationship between counsel from different practices

working together on litigation for the same client. Appellant‟s contention that

attorneys from different practices who act as co-counsel simultaneously enter into

an agency relationship also raises obvious and troublesome policy implications.15




      We also note that other jurisdictions that have decided similar questions

regarding agency law have concluded that to establish an agency-style relationship

exists it must be clear that, among other factors, “each [party is entitled] to direct

and govern the policy [and] conduct of the other member[]” and has “a right to

joint control and management of [any] property used in the enterprise.” Thompson

      15
           If appellant‟s argument about what constituted an agency relationship
actually represented the state of the law, it would severely misread agency law and
could have a chilling effect on the ability and willingness of co-counsel to work
together to represent a client. Every time co-counsel entered into a joint
representation, they would be concerned about exposing themselves to liability for
third-party obligations of which they had no prior knowledge. Here, there is no
evidence that appellees (1) agreed to be general partners of one another, (2) formed
any type of permanent relationship beyond acting as co-counsel in Cobell, or (3)
maintained a mutual authority to control one another‟s behavior or bind one
another to contracts. See Eastbanc, Inc. v. Georgetown Park Assocs. II, LP, 940
A.2d 996, 1004 (D.C. 2008) (to establish a joint venture, parties must express a
mutual “intent to be bound”).
                                           23

v. Hiter, 826 N.E.2d 503, 510 (Ill. App. Ct. 2005) (citations omitted); see Blondell

v. Littlepage, 991 A.2d 80, 91 (Md. 2010) (“„The mere sharing of profits [as co-

counsel] is not in itself sufficient to create a partnership.‟”) (quoting M. Lit, Inc. v.

Berger, 170 A.2d 303, 306 (Md. 1961)). We perceive no error in the trial court‟s

conclusion that the complaint did not adequately allege that appellees here were in

an agency relationship. While appellees collaborated on case strategy and agreed

to a profit-sharing plan, appellant‟s argument that they essentially formed a joint

venture based on these acts fails because appellant‟s complaint did not allege that

appellees: (1) retained the ability to control each other‟s conduct; (2) maintained

ownership of one another‟s business property; (3) indicated in any manner that

they intended their professional cooperation to extend beyond litigating Cobell; or

(4) owed any special duties or obligations to one another that suggested the

existence of a joint venture. See Wash. Inv. Partners of Del., LLC v. Sec. House.,

K.S.C.C., 28 A.2d 566, 578 (D.C. 2011) (“„[M]embers [of a joint venture] must

have the intent to form [such a] relationship.‟”); Eastbanc, 940 A.3d at 1004.



      On these bases, we conclude that the trial court did not err in determining

that the complaint did not adequately allege that appellees maintained an agency

relationship with one another. Accordingly, because Gingold did not possess the

authority to bind Kilpatrick Townsend to a contractual obligation, and because
                                         24

appellant fails to allege any other basis upon which Kilpatrick Townsend breached

an implied-in-fact contract with appellant, the trial court did not err in determining

that appellant failed to state a claim for breach of an implied-in-fact contract

against Kilpatrick Townsend.




      Accordingly, we (1) affirm the trial court‟s dismissal of appellant‟s claim for

breach of an implied-in-fact contract against Gingold as time-barred; (2) affirm the

trial court‟s determination that appellant failed to state a claim for breach of an

implied-in-fact contract against Kilpatrick Townsend; (3) vacate the trial court‟s

dismissal of appellant‟s claims for unjust enrichment against both appellees as

time-barred; and (5) remand for further proceedings consistent with this opinion.


                                              So ordered.




      MCLEESE, Associate Judge, concurring in the judgment in part and

dissenting in part:   Although I agree with the court‟s decision to vacate the

dismissal of Mr. Boyd‟s claim of unjust enrichment, I would also vacate the

dismissal of Mr. Boyd‟s other claims. I therefore respectfully dissent in part.
                                          25

      As the court notes, a motion to dismiss must be denied as long as the

complaint “state[s] a claim to relief that is plausible on its face.” Poola v. Howard

Univ., 147 A.3d 267, 276 (D.C. 2016) (internal quotation marks omitted). “If a

complaint‟s factual allegations are sufficient, the case must not be dismissed even

if the court doubts that the plaintiff will ultimately prevail.” Id. (internal quotation

marks omitted). The trial court dismissed Mr. Boyd‟s claim of breach of implied-

in-fact contract against Kilpatrick Townsend on the ground that Kilpatrick

Townsend “was not advised about [Mr. Boyd‟s] expectation to be paid for his

lobbying services.” The court affirms that ruling on the somewhat different ground

that the complaint did not adequately allege that Kilpatrick Townsend‟s co-

counsel, Mr. Gingold, was acting as an agent for Kilpatrick Townsend. Ante at 23.

I would vacate the dismissal. The complaint alleges that (1) an employee of

Kilpatrick Townsend asked Mr. Boyd to help get congressional funding for a

settlement that would benefit Kilpatrick Townsend‟s clients in the Cobell

litigation; (2) at various points, Mr. Boyd was given direction by Kilpatrick

Townsend, Mr. Gingold, and an accountant also working on the Cobell litigation;

(3) Mr. Boyd repeatedly included Kilpatrick Townsend in emails reporting on his

efforts; (4) Mr. Boyd told Mr. Gingold and the accountant that he expected to paid

for his efforts, and he was assured that he would eventually receive such payment;

and (5) Kilpatrick Townsend provided an office to Mr. Gingold during the course
                                         26

of the Cobell litigation. In my view, these allegations make it at least plausible

either that Kilpatrick Townsend was informed of Mr. Boyd‟s expectation of

payment or that Mr. Gingold was authorized by Kilpatrick Townsend to deal with

Mr. Boyd. I would therefore vacate the trial court‟s ruling that Mr. Boyd failed to

state a plausible claim of breach of implied-in-fact contract against Kilpatrick

Townsend sufficient to permit the claim to proceed to discovery.



      The trial court also dismissed all of Mr. Boyd‟s claims as barred by the

statute of limitations. This court affirms that ruling with respect to Mr. Boyd‟s

claims of quantum meruit and implied-in-fact contract. Ante at 2 n.1, 17-19. I

would vacate as to those counts. The contention that a claim is barred by the

statute of limitations is a defense, and Mr. Boyd‟s complaint therefore was not

required to contain any factual allegations on the topic. See, e.g., Daniels v. Pepco,

100 A.3d 139, 143 (D.C. 2014). Moreover, the trial court should not dismiss a

claim on statute-of-limitations grounds unless the claim is time-barred on the face

of the complaint. Logan v. LaSalle Bank Nat’l Ass’n., 80 A.3d 1014, 1020 (D.C.

2013) (citing cases). The court appears to conclude that Mr. Boyd‟s claims of

quantum meruit and implied-in-fact contract are barred on the face of the

complaint because, as a matter of law, those claims accrued in December 2010,
                                          27

when Mr. Boyd completed his work and therefore could have demanded payment.

Ante at 17-19. I do not agree.



         At the outset, I note that although the court treats Mr. Boyd‟s quantum-

meruit claim as equivalent to a claim of breach of implied-in-fact contract, ante at

2 n.1, it is not clear to me that those two claims are equivalent, either in the

complaint or in general.     Compare, e.g., New Econ. Capital v. New Markets

Capital Gp., 881 A.2d 1087, 1095 (D.C. 2005) (breach of implied-in-fact contract

is one type of quantum-meruit claim but requires that true contract, with all

necessary elements, can be inferred) Vereen v. Clayborne, 623 A.2d 1190, 1193

(D.C. 1993) (reiterating above, but listing elements of breach of implied-in-fact

contract that (a) do not seem to require that true contract can be inferred and (b)

seem very similar to elements of unjust enrichment; also, treating unjust

enrichment as type of quantum-meruit claim (quasi-contract or contract implied in

law)).    The precise relationship among Mr. Boyd‟s claims may merit further

consideration on remand. In any event, I will separately discuss quantum meruit

and breach of implied-in-fact contract.
                                         28

      It is not clear to me as a matter of law that Mr. Boyd‟s quantum-meruit

claim accrued at the time Mr. Boyd stopped rendering services in December 2010.

Mr. Boyd contends that it was understood that he would not be compensated until

some point after his services were rendered. Although the court appears to fault

Mr. Boyd for failing to include that contention in his complaint, ante at 13-14 n.11,

Mr. Boyd was not required to address statute-of-limitation issues in his complaint.

Daniels, 100 A.3d at 143. Moreover, there is authority for the sensible principle

that the statute of limitations on a quantum-meruit claim does not begin to run until

payment would reasonably be expected. See Lamajak, Inc. v. Frazin, 230 S.W.3d
786, 796 (Tex. App. 2007) (“Frazin‟s services were not of such a nature that there

was an implied condition of payment at certain intervals after which limitations

would begin to run. Indeed, the record is replete with testimony that Frazin did not

expect to be paid until he had worked the entirety of 1998 and Lamajak‟s profits

for that year had been calculated. Frazin‟s claim is based on Lamajak‟s failure to

pay him after its profits for 1998 were determined. Thus, the earliest date his

[quantum meruit] claim could have accrued is January 1, 1999.”).



      Contrary to the court‟s suggestion, ante at 18, the principle that the statute of

limitations on a quantum-meruit claim does not begin to run until payment would

reasonably be expected is supported rather than undermined by our decision in
                                         29

Cunningham & Assocs. v. Dugan, 909 A.2d 1001 (1996). In that case we held that

a breach-of-contract claim was barred by the statute of limitations, which began to

run when all services had been rendered and the plaintiff had billed the defendant

for those services. Id. at 1002 & n.2. In reaching that conclusion, however, we

noted that if there is “an agreement to the contrary,” fees for services are not

necessarily due at the time performance is completed. Id. at 1002. Mr. Boyd‟s

argument is that there was such an agreement in this case, and I see no basis for

concluding that Mr. Boyd‟s contention is foreclosed on the face of the complaint.

The two out-of-jurisdiction cases cited by the court also do not support dismissal of

Mr. Boyd‟s quantum-meruit claim. Dolan v. McQuaide, No. 1060, 2016 WL
7235627 (Md. Ct. Spec. App. Dec. 14, 2016), is an unjust-enrichment case that

went to trial, and the court‟s definitive adoption of a “last rendition of services”

approach is inconsistent with the court‟s decision in this case to remand the unjust-

enrichment count for further inquiry into when any enrichment of Mr. Gingold and

Kilpatrick Townsend became unjust. Ante at 11-17. Rohter v. Passarella, 617
N.E.2d 46 (Ill. App. Ct. 1993), is a quantum-meruit case, but in that case the court

relied upon evidence introduced at trial that the prior history between plaintiff and

defendant established that plaintiff “was entitled to be paid annually upon

completion of his tax services for each tax year. Furthermore, nothing in the
                                           30

record indicates that plaintiff acted in such a way after that date which would

inform defendants that the old rule had changed . . . .” Id. at 52.



        Finally, it is also not clear to me as a matter of law that Mr. Boyd‟s claim for

breach of implied-in-fact contract accrued at the time Mr. Boyd stopped rendering

services in December 2010. “An action for breach of contract generally accrues at

the time of the breach.” Wright v. Howard Univ., 60 A.3d 749, 751 (D.C. 2013).

Given that Mr. Boyd apparently did not demand payment until 2014, and given

Mr. Boyd‟s contention that there was an understanding that payment would be

delayed, I do not see any basis for holding as a matter of law that Mr. Gingold and

Kilpatrick Townsend breached any implied contractual agreement in December

2010.    See generally, e.g., 54 C.J.S. Limitations § 145 (2017 update) (“As a

general rule, where a definite liability arises on a day certain, a default at the time

creates a cause of action and the statute of limitations begins to run without

demand. Likewise where the right has fully accrued except for some demand

which is merely a preliminary step to pursuing the remedy, the making of such

demand is not necessary to set the statute of limitations running against the

obligation. However, where a demand is not merely a request preliminary to a

remedy or to the bringing of an action, but is necessary to create a cause of action,

the cause of action does not accrue until such a demand has been made, and the
                                       31

statute runs only from such demand unless the demand is waived or unreasonably

delayed.”) (citing cases; footnotes omitted); Autonation, Inc. v. Susi, 199 So. 3d
456, 459 (Fla. Dist. Ct. App. 2016) (“Where an agreement does not specify the

time for payment or provides for an indeterminate or indefinite time, the law

implies that payment will be made within a reasonable time.”) (internal quotation

marks omitted).